DETAILED ACTION
Status of the Claims
	Claims 1-25 are pending in the instant application. Claims 17-25 have been withdrawn based upon Restriction/Election as discussed below. Claims 1-16 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
	Applicant’s election without traverse of Group I drawn to compositions of matter, currently claims 1-16, in the reply filed on 11/15/2022 is acknowledged.
	Applicants have elected the following species in the reply filed 11/15/2022: (a) a species of composition with specificity to: (i) a first nanoparticle carrier vehicle loaded with a therapeutic agent including (1) the nanoparticle and (2) the therapeutic agent; (ii) a second nanoparticle carrier without the active ingredient (decoy particles), Applicants elect gold nanoparticles, no therapeutic agent has been elected, however Applicants have elected breast cancer for the cancer type to be treated, and intravenous administration for the treatment methods (items b-(i-ii)).
	The requirement is deemed proper and is therefore made FINAL.
	Claims 17-25 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/15/2022.
Priority
	The U.S. effective filing date has been determined to be 04/29/2020, the filing date of the U.S. Provisional Application No. 63/017,322.

Information Disclosure Statement
	The information disclosure statements submitted on 11/02/2021 and 11/11/2012 were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over BIRIS (US 2016/0077090; published March, 2016) in view of Dreaden et al. (“Small Molecule-Gold Nanorod Conjugates Selectively Target and Induce Macrophage Cytotoxicity towards Breast Cancer Cells,” 2012, WILEY-VCH; Small, Vol. 8, No. 18, pp. 2819-2822) and Jackson et al. (“Quantum Dots are Phagocytized by Macrophages and Colocalized with Experimental Gliomas,” 2007; Neurosurgery, Vol. 60, pp. 524-530).
Applicants Claims
	Applicant claims a composition comprising a mixture of: (a) first nanoparticles carrier vehicles loaded with an active ingredient for treating a disorder (therapeutic nanoparticles), and (b) second nanoparticle carrier vehicles without the active ingredient (decoy nanoparticles), the nanoparticle carrier vehicle being one of gold nanoparticles […] (instant claim 1). Applicant further claims the composition is provided as a combined single dose for humans of therapeutic nanoparticles and decoy nanoparticles of at least on and one-half (1.5) quadrillion (1015) nanoparticles (instant claim 2). Applicant further claims the composition comprises a higher ratio of decoy therapeutic nanoparticles to stoichiometrically force the decoy nanoparticles to bind to liver cells responsible for nanoparticle clearance thereby allowing the therapeutic nanoparticles for continued circulation (instant claim 6). Applicant further claims both the therapeutic and decoy nanoparticles include a polyethylene glycol (instant claim 7).

Determination of the scope 
and content of the prior art (MPEP 2141.01)
            BRIS teaches “A nanoagent includes at least one nanocomposite. The nanocomposite includes at least one gold nanorod, a silver layer coated on an outer surface of the gold nanorod, a Raman reporter molecule layer coated on the silver layer, a pegylated layer coated on the Raman reporter molecule layer, an active layer conjugated to the pegylated layer, the active layer includes at least one of a targeting molecule configured to bind to a target of interest, and a functional molecule configured to interact with the target of interest.” (see whole document, particularly the abstract). BRIS further teaches that “In one embodiment, the at least one nanocomposite includes a first nanocomposite, a second nanocomposite, a third nanocomposite, and a fourth nanocomposite.” ([0018] & [0134]; Figures 2 & 4)(instant claims 1 & 3). BRIS teaches that the functional molecule can be a drug such as an anticancer drug ([0009]-[0010]; [0022]; [0133]) including doxorubicin (Example 3, [0268]-[0269])(instant claims 3 & 4). BRIS teaches imaging breast cancer cell ([0094], Figure 4; [0121]; [0140]-[0144]; [0221])(instant claims 8-9).
	Regarding instant claim 5, BRIS teaches their combination of different particles have different functions including imaging (SERS)([0218]-[0221]), such particles not expressly including a biologically active ingredient.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of BRIS is that BRIS does not expressly teach: (1) the specific combination of nanoparticles including a therapeutic agent combined with nanoparticles that do not include the therapeutic agent; (2) the number of nanoparticles in a combined single dose, including a higher ratio of decoy:therapeutic nanoparticles to stoichiometrically force the decoy nanoparticles to bind to liver cell (instant claims 2 & 6).
	While BRIS does not teach nanoparticles including a therapeutic agent combined with nanoparticles that do not include the therapeutic agent, BRIS clearly teaches compositions including different populations of quantum dot (gold nanoparticles) that include different imaging functionalities and suggests a inclusion of a therapeutic agent ([0018] & [0134]; Figures 2 & 4), therefore it would have been prima facie obvious to include these nanoparticles in a composition mixture  in order to provide different functionalities in the same composition (imaging and drug delivery)(instant claim 1).
	Dreaden et al. teaches small molecule gold nanorod conjugates for selectively target and induce macrophage cytotoxicity towards breast cancer cells (see whole document). Dreaden et al. teaches “Gold nanoparticles have demonstrated tremendous utility and multifunctionality for the diagnosis and treatment of cancer. Not only can these structures serve as targeted drug delivery vehicles, they can also act as contrast agents for near-infrared (NIR) laser photothermal tumor ablation and as platforms in a range of other biomedical diagnostic and therapeutic applications. The uptake and removal of circulating nanoparticles by the mononuclear phagocyte system (MPS), represents one of the most significant impediments to the efficient delivery of nanoscale structures to solid tumors, and to-date, the majority of tumor-targeting strategies for nanoparticles attempt to evade the MPS and increase circulation time.” (p. 2819, col. 1, lines 1-13).
	Dreaden et al. further teaches that “Unwanted MPS uptake of nanostructures can be mitigated in a variety of ways including saturation by “decoy” nanoparticles (e.g., 3.4–8.5 nmol dosages in rats), […].” (p. 2821, col. 2, lines 12-14). Dreaden et al. citing Jackson for teaching decoy nanoparticles for saturation of the MPS.
	Jackson et al. teaches imaging of brain tumors using quantum dots (see whole document) and that: “A major difficulty limiting the in vivo use of nanoparticles such as QDs is the phagocytosis of circulating nanoparticles by components of the RES1. RES sequestration limits circulation half-life, thus impeding the delivery of circulating nanoparticles to target tissues. Tissue macrophages and microglia are phagocytic cells that infiltrate gliomas and accurately outline glioma tumor borders. We hypothesized that QDs might be delivered in concentrations to saturate RES uptake, permitting phagocytosis by glioma tumor-infiltrating tissue macrophages and optically outlining solid, noninfiltrative experimental glioma.” (p. 525, col. 1, 4th paragraph). Jackson et al. teaches that “RES saturation limiting further QD phagocytosis occurred before the large increases in the number of QDs visualized in brain tumors themselves at 17-nmol QD injection (Table 1).” (p. 526, col. 2, lines 11-13). The examiner notes that Table 1 includes a concentration of quantum dot nanoparticles for saturation of the liver ranging from 3.4-8.5 nmol (p. 526, col. 2, Table 1). Jackson et al. further teaches that: “We think polyethylene glycolcoated QDs are able to saturate the RES when delivered intravenously at doses of nanomoles of QDs per kilogram of body weight. This dose of QDs enhances the exposure of circulating QDs to tissue macrophages and microglia in or near the brain tumors, effectively tagging them optically.” (p. 527, col. 2, lines 32-37). Jackson et al. further teaches that: “We have demonstrated that the intravenous delivery of QDs in nanomolar concentrations can saturate the phagocytic capability of the RES. This allows phagocytic cells in other regions of the body, such as tumor-infiltrating macrophages, to engulf QDs, optically outlining the solid portion of the tumor mass. Optical imaging and spectroscopic techniques exist to use this information to guide the completeness of surgical resection of tumors or to aid in the identification of tumors during needle biopsy, potentially improving patient outcomes in brain tumor surgery.” (p. 528, col. 2, last paragraph).
	Regarding the number of nanoparticles in a single dose, Jackson et al. teaches 3.4-8.5 nmol (i.e. 10-9 mol) as a suitable dose for saturation of the RES in rats. 3.4 nmol includes approximately 2.05*1015 nanoparticles2 and 8.5 nmol includes approximately 5.12*1015, both of which are greater than one and one-half (1.5) quadrillion (1015) nanoparticles. Therefore, one of ordinary skill in art would have included a single dose of at least 1.5*1015 nanoparticles in the compositions of BRIS, in order to saturate the RES for imaging and therapeutic treatment of a cancer such as breast cancer (instant claims 2 & 6).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a composition including different distinct populations of substantially identical quantum dot nanoparticles such as pegylated gold nanoparticles for imaging and treatment of a cancer such as breast cancer, as suggested by BRIS, and wherein the composition includes both decoy nanoparticles and therapeutic nanoparticles, the decoy nanoparticles provided to saturate the RES to allow phagocytic cells in other regions of the body, such as tumor-infiltrating macrophages, to engulf QDs, optically outlining the solid portion of the tumor mass, as suggested by Dreaden et al. (breast cancer), and Jackson et al. (gliomas), in order to produce the best imaging/treatment of the cancer tissues in a patient in need thereof.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over BIRIS in view of Dreaden et al. and Jackson et al. as applied to claims 1-9 above, and further in view of BHUJWALLA (US 2018/0200194; published June, 2018).
Applicants Claims
	Applicant claims a composition comprising a mixture of: (a) first nanoparticles carrier vehicles loaded with an active ingredient for treating a disorder (therapeutic nanoparticles), and (b) second nanoparticle carrier vehicles without the active ingredient (decoy nanoparticles), the nanoparticle carrier vehicle being one of gold nanoparticles […] (instant claim 1). Applicant further claims a kit comprising the same (instant claims 10-16).

Determination of the scope 
and content of the prior art (MPEP 2141.01)
            BRIS teaches a nanoagent includes at least one nanocomposite that includes at least one gold nanorod, a silver layer coated on an outer surface of the gold nanorod, as discussed above and incorporated herein by reference.
	Dreaden et al. teaches small molecule gold nanorod conjugates for selectively target and induce macrophage cytotoxicity towards breast cancer cells, as discussed above and incorporated herein by reference.
	Jackson et al. teaches imaging of brain tumors using quantum dots in a quantity sufficient to saturate the RES, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of BRIS/Dreaden et al./Jackson et al. is that this combination of references does not expressly teach a kit containing the composition(s) of nanoparticles.
	BHUJWALLA teaches decoy nanoparticles to disrupt cancer cells (see whole document), and particularly teaches kits: “Pharmaceutical compositions may be assembled into kits or pharmaceutical systems comprising the nanoparticles described herein. Kits or pharmaceutical systems according to this aspect of the invention comprise a carrier means, such as a box, carton, tube, having in close confinement therein one or more container means, such as vials, tubes, ampoules, bottles, syringes, or bags. The kits or pharmaceutical systems of the invention may also comprise associated instructions for using the kit.” ([0022]).
	The examiner notes that instructions for use of a composition are generally not considered functional descriptive matter, MPEP 2111.05 stating in part that: “Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals.” In the instant case Applicants claim instructions for use of the compositions (e.g. “(c) instructions for administering”, instant claim 1) which do not require a specific functional relationship (“To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated.”). Accordingly, the examiner acknowledges the claimed requirement for instructions, however, such instructions are not considered to require a functional relationship with respect to the claimed compositions and therefore are not given patentable weight.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a composition including different distinct populations of substantially identical quantum dot nanoparticles such as pegylated gold nanoparticles for imaging and treatment of a cancer such as breast cancer, as suggested by BRIS, and wherein the composition includes both decoy nanoparticles and therapeutic nanoparticles, the decoy nanoparticles provided to saturate the RES to allow phagocytic cells in other regions of the body, such as tumor-infiltrating macrophages, to engulf QDs, optically outlining the solid portion of the tumor mass, as suggested by Dreaden et al. (breast cancer), and Jackson et al. (gliomas), in order to produce the best imaging/treatment of the cancer tissues in a patient in need thereof, and further to include the composition(s) suggested by BRIS/Dreaden et al./Jackson et al. in a kit per the teachings of BHUJWALLA in order to provide a convenient packaging to the customer. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Conclusion
	Claims 1-16 are pending and have been examined on the merits. Claims 1-16 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619              


/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reticulo-Endothelial System.
        2 (3.4 nmol/1*109) *(6.022*1023).